 

Exhibit 10.6

 

JOINT SCHOOL-RUNNING AGREEMENT

 

Party A: Sichuan Yingjing Vocational School

 

Party B: Changsha Huanqiu Vocational Secondary School

 

I Basic Conditions of School Running Cooperation

 

1.Type of School Running Cooperation: Sponsored by the government and funded by
private capital.

 

2.Term of Cooperation: 15 years, from April 30th 2005 to April 30th 2010.

 

3.Conditions for Cooperation: Party A will provide the existing conditions for
school running, equipments and facilities of Yingjing Vocational School to Party
B for teaching purpose, and 50 qualified public teachers to Party B to engage in
teaching. In accordance with Yingjing County vocational education plans required
by Party A, Party B shall independently invest capital to construct and make
Yingjing Vocational School a provincial model vocational school within four
years (unless in case of force majeure). After Yingjing Vocational School
becomes a provincial model vocational school, with the expansion of the scale of
the school, Party A shall provide 10 additional qualified state-recruited
teachers to Party B until the termination of the Agreement.(for the development
input schedule, see below).

 

4.Rights to be enjoyed by Party A and Party B: Party A shall enjoy the ownership
and supervision power over the school’s assets (including the property and
assets invested by Party B), and Party B will enjoy the right to independently
operate the school and accumulate working capital of the school. During the term
of cooperation, Party B shall bear the civil and commercial liability
independently. Party A shall be responsible for coordinating and settling any
external disturbance and invasion influencing the school operation.

 

5.Duties to be fulfilled by Party A and Party B:

 

5.1During the term of cooperation, the Education Bureau of Yingjing County will
not review and approve new vocational and technical school and similar schools,
and protect Party B in terms of policies concerning student enrollment (policy
support).

 

5.2Party B shall develop the school in accordance with the development plans
formulated by Party A, accept the supervision of Party A and conduct financial
control properly. After the term expires, Party B shall hand over all the assets
owned by Party A to Party A. During the term of Agreement, Party B shall not
borrow any loan in the name of the school, or charge or mortgage any assets of
this school.

 

5.3Party A shall provide newly-confiscated land of 25 Mu to Party B for the
expansion of the school. Party A shall be responsible for all the expenses
incurred by land confiscation.

 

5.4Party B shall continue to fulfill the duties of “Yingjing County Labor
Training Center” and carry out the vocational-technical training and labor
service export training.

 

II Investment Plans, Scale of School and Enrollment Expenses

 

1Development Plans of 4 Years: Develop the school into a “Sichuan Province Model
Vocational High School” within 4 years (3 years as far as possible) and achieve
the following goals: the school will occupy an area of more than 50 Mu, which
requires additional 25 mu land to be confiscated; the number of students
studying at the school will amount to 4,200, which requires 700 of
newly-enrolled students; the building area will be 20,000 square meters, which
requires 13,000 additional building areas; a ring-shaped athletic track of 300
meters long will be built in the sports field; the ratio between students and
books stored in library will be 1:30; to purchase completely new teaching and
internship facilities well-matched with relevant courses.

 

2The infrastructure construction invested by Party B shall proceed in two
phases:

 

2.1Phase I Infrastructure Construction Plan: the phase I infrastructure
construction shall be completed before December 2005. The investment project:
Party B shall invest capital to build student dormitory of 2,000 square meters
accommodating over 500 students; expand and enlarge the student dining hall by
300 square meters; purchase 80 computers as the teaching equipments.

 

2.2Phase II Construction Plan: Party B shall build other schoolhouses and
purchase the rest equipments and facilities in accordance with the standards
concerning Sichuan Province model vocational high school.

 

Party A shall enjoy the supervise power over the above infrastructure
construction pursuant to the quality standards concerning the educational
buildings to ensure the infrastructures be completed with quality and quantity
guaranteed (unless force majeure). In case Party B fails to accomplish the above
investment project on time, Party B shall pay RMB 500 thousand to Party A as the
penalty for breach of contract, and the Agreement shall terminate automatically
and the defaulting party shall be prosecuted for its breaching the contract
pursuant to the Section V of this Agreement.

 

 

 

 

3Scale of School:

 

3.1Vocational High School: the number of students studying at the school and
receiving academic education will be over 4,200. Education Bureau of Yingjing
County will include the student enrollment of the school into its management and
grant the school policy support to assist Party B to achieve the
student-enrollment objective stipulated by Education Bureau of Ya’an City.

 

3.2Regular high school: Party B shall have the autonomous right to enroll
students.

 

4The charge standard will be determined by Party B pursuant to relevant
policies, school costs, and combing with actual income status of local
residents, and will be reported to price authorizes for review and approval ( in
accordance with the policies concerning private vocational school). Party B
shall provide students from underprivileged families with proper preferential
support to allow them to enjoy the vocational education resource.

 

III School Management and Ownership of Title

 

1.Party B shall enjoy the right of independent operation of the school pursuant
to relevant regulations and take the responsibility for the safety of the
students, teachers and school assets. Party B shall accept the unified
management and supervision and business instructions of Education Bureau of
Yingjing County. Party B shall ensure the appreciation of school fixed assets.
Party B shall assume corresponding legal responsibilities for any security
incident caused to the students, teachers and school assets by Party B.

 

2.Party B shall accept the unified coordination, supervision and educational
assessment of People’ Government of Yingjing County and the County Education
Bureau.

 

3.During the term of Agreement, all the policy-based funds obtained from
superior authorities shall be allocated to the Education Bureau of Yingjing
County for unified utilization.

 

4.Party A shall have the property right of, and Party B has the right to use,
the existing schooling facilities, equipments and premises of Party A and the
facilities, equipments, premises and schoolhouses newly added by Party B. When
the agreement expires, all the assets (include the assets invested by Party B)
shall be handed over to Party A.

 

5.Upon signing of the cooperation agreement, Party A and Party B shall establish
Board of Directors and Board of Supervisors to manage the school. Party B shall
fill a sheet of assets concerning the fixed assets invested by Party B with
Party A for the record. When the agreement expires, all the assets listed on
such sheet shall be handed over to Party A.

 

IV Teacher Recruitment

 

1.During the term of cooperation, Party B will enjoy the right to independently
employ teaching staff members, but shall not be obligated to arrange the
employment of the teaching staff member recruited by the former vocational high
school. On equal ground, Party B may preferentially recruit the teaching staff
members of former vocational school and sign engagement contract with them.

 

2.The teaching staff members of former vocational school, once being employed by
Party B, shall enjoy the wage level, welfare, and promotion chance and
insurances equivalent to other state-recruited teaching staff member granted by
the Education Bureau of Yingjing County. Party B will be responsible for the
assessment of bonus and fluctuating salary distribution. Party B shall warrant
that the welfare of the teaching staff members of form Yingjing Vocational High
School continuing to be employed is not lower than the average level of existing
teaching staff member of the school, and Party B shall be responsible for paying
the expenses and charges to be paid by the school and allocate to individuals
the expenses as required by relevant policies. Party B shall enjoy the right to
independently conduct annual assessment on the teaching staff members and have
the right to dismiss any teaching staff member by reason of work.

 

3.The state-recruited teaching staff members who terminate their employment
contract with Party B shall enjoy equal treatment equivalent to other teaching
staff members working in primary and middle school of Yingjing County granted by
the educational personnel system and polices.

 

4.The Education Bureau of Yingjing County will approve Party B to recruit
qualified teaching staff members on a basis of competitive selection from across
Yingjing County, whose wages shall be paid by education Bureau of Yingjing
County. The wage of the teaching staff members exceed the number stipulated in
the Section 1.3 in the Agreement shall be borne by Party B.

 

V Liability for Breach of Contract

 

1.In case Party A breach the terms and conditions of this Agreement, Party A
shall pay RMB 500 thousand to Party B as the penalty for breach of contract and
indemnity Party B for its actual losses, and then the Agreement shall terminate
automatically.

 

2.The construction project invested by Party B shall be completed ahead of the
construction schedule to ensure capital contribution. In case Party B fails to
inject the capital on the date agreed by both parties, Party B shall assume the
liability for breach of contract, and Party A shall have the right to terminate
this Agreement. In case Party B breaches the terms and conditions of this
Agreement, Party B shall pay RMB 500 thousand to Party A as the penalty for
breach of contract and indemnity Party A for its actual losses, and then the
Agreement shall terminate automatically.

 

 

 

 

3.During the term of school running cooperation, Party B shall operate the
school in accordance with relevant laws and regulations. Party B shall be
responsible for any unstable factors caused by breach of the Teachers Law,
Education Law and Labour Law.

 

VI Settlement of Disputes

 

Any dispute arising from the implementation of this Agreement, Party A and Party
B shall settle it through friendly consultations. In case such consultations
fail, the People’s Court at Party in Sichuan Province will govern the dispute.

 

VII Supplemental Rules

 

4.Appendix of this Agreement: Filling wage schedule of Lushan County, relevant
insurance schedules stipulated by the State, total schedule of school assets and
the muster rolls of teaching staff members are all the integral parts of this
Agreement and have equal legal effects of this Agreement.

 

5.This Agreement will become effective after Party A and Party B set their hands
and seal.

 

6.There exist ten copies of this Agreement and each Party shall retain one copy,
the rest copies shall be filed with relevant authorities. Matters not covered
shall be subject to the supplementary agreements signed by Party A and Party B
separately.

 

7.The uncovered matters shall be negotiated through both parties’ consultation.

 

Party A: Sichuan Yingjing Vocational School         (Stamp) 

Legal Representative:   Xinhuai Wang    (Signature)

 

Party B: Changsha Huanqiu Vocational Secondary School   (Stamp) 

Legal Representative: Guangwen He             (Signature)

 

Whiteness: Education Bureau of Yingjing County Sichuan Province    (Stamp) 

          Legal Representative: Zhengkang Fan                (Signature)

 

Date: May 9, 2005

 

 

